Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on August 19, 2020. Claims 1, 2, 4-20 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kanou US2013/0253731 (“Kanou”).

Regarding claim(s) 1, 12. Kanou discloses a controller for a vehicle, the controller being configured to: 
receive an indication of a measured speed of the vehicle (para. 6, wheel speed sensors that detects wheel speeds of the vehicle); 
determine whether a gradient on which the vehicle is located is below a threshold gradient (para. 7, calculates the estimated gradient value based on an output signal of the accelerator sensor after a predetermined determination waiting time has passed after output signals of the wheel speed sensors had become zero. Para. 66, At step ST2104, whether or not the estimated gradient value G is less than a predetermined threshold value k1h (G&lt;k1h) is determined.); and 
provide an output signal to cause a brake of the vehicle to be automatically applied to hold the vehicle stationary, based at least in part on: the received indication of the measured speed of the vehicle being below a threshold speed (para. 40, Brake Hold Control Using Single-Function Wheel Speed Sensor, FIGS. 2 to 18 are flowcharts (FIGS. 2 to 12) and explanatory views (FIGS. 13 to 18) showing the operations of the vehicle control system described in FIG. 1. These views show flowcharts and explanatory views of the brake hold control using a single-function wheel speed sensor. ); and 
the determination that the gradient is below the threshold gradient, wherein the controller is configured to determine whether the gradient is below the threshold gradient (para. 66, At step ST2104, whether or not the estimated gradient value G is less than a predetermined threshold value k1h (G&lt;k1h) is determined. The threshold value k1h is a rated value for determining whether or not the ON state of the steep ascending road pre-flag is kept when the steep ascending road pre-flag is ON (affirmative determination at steps ST2102 and ST2103). Further, the threshold value k1h is smaller than the threshold value k1 at step ST2102 and larger than a threshold value k2 to be described later.) by determining whether the measured speed of the vehicle remains within a first speed range including zero for a first period of time that has a predefined first duration (para. 135, para. 136, para. 137, FIG. 19 is a timing chart showing an example of the vehicle control system shown in FIG. 1. FIG. 20 is an explanatory view showing the example of the vehicle control system described in FIG. 19. These views show a behavior of the brake hold control when the vehicle travels on the ascending road rearward and stops.)

Regarding claim(s) 2, 13. Kanou discloses wherein the controller is configured to determine whether the gradient is below the threshold gradient by monitoring the indication of measured speed of the vehicle over a first period of time (para. 120-para. 122, At step ST35, the vehicle stop flag becomes ON. The vehicle stop flag is a flag for fixing the vehicle stop determination. Accordingly, after the determination waiting time Tw has passed after the output signals of the wheel speed sensors had become zero.)

Regarding claim(s) 4. Kanou discloses wherein the controller is further configured to receive indications of depressions of at least one user operable pedal (para. 128, e control device 4 executes the brake hold control based on the vehicle state amounts such as the results of calculation of the estimated gradient value G and the estimated slope road value S, ON/OFF of the accelerator pedal, and the like.).

Regarding claim(s) 5. Kanou discloses wherein the controller is configured to provide the output signal based on at least one selected from the group consisting of: the measured speed of the vehicle having crossed zero since the start of the first period of time, the measured speed of the vehicle having been within a second range that is smaller than the first range and which includes zero since the start of the first period of time, and the measured speed of the vehicle either having crossed zero or having been zero since the start of the first period of time (para. 136, para. 137, the vehicle is traveling rearward on the flat road (refer to FIG. 19). At the time, the vehicle body speed Vv is Vv.noteq.0, and further the pulses of the wheel speed sensors 34FR to 34RL are not zero (refer to (a) and (b) of FIG. 19). Further, since the vehicle is travelling, the non-pulse time T3 of the wheel speed sensors 34FR to 34RL is 0, and the vehicle stop flag is OFF (refer to (c) and (d) of FIG. 19). Further, the estimated gradient value G is G&lt;k2, the flat road flag is ON (refer to FIG. 15, (e) and (i) FIG. 19).).

Regarding claim(s) 6, 16. Kanou discloses wherein the controller is further configured to, based at least in part on the at least one user operable pedal being depressed, provide an output signal to cause the brake of the vehicle to be automatically applied only after the expiration of a second period of time in which the indication of measured speed is within the first speed range (para. 07, a predetermined determination waiting time has passed after output signals of the wheel speed sensors had become zero.).

Regarding claim(s) 7, 17. Kanou discloses receive indications of torque demand; and provide an output signal to cause the brake of the vehicle to be automatically applied only after the expiration of the second period of time based at least in part on receiving an indication of a torque demand being received (para. 34, In the brake hold control, the stop state of the vehicle can be kept without the need for a driver to depress a brake pedal and further the vehicle can be started only by depressing an accelerator pedal. Para. 69, At step ST2107, a time T1 of a timer is incremented. Note that, in the embodiment, the control device 4 has an internal timer (not shown), and the time T1 is counted by the timer. After step ST2107, the process goes to step ST2108.).

Regarding claim(s) 8. . Kanou discloses wherein the controller is further configured to: receive an indication of a selected direction of travel; and provide the output signal only when said indication is received (fig. 14, vehicle travel direction of the vehicle).

Regarding claim(s) 9, 14. Kanou discloses an electronic memory device having instructions stored therein; and an electronic processor electrically coupled to the electronic memory device and configured to access the electronic memory device and execute the instructions (fig. 1, storage unit).

Regarding claim(s) 10, 15, 18. Kanou discloses a brake system configured to apply a brake based at least in part on receiving the output signal from the controller (fig. 1, brake hold control).

Regarding claim(s) 11, 19, 20. Kanou discloses a vehicle comprising the controller of claim 1 (fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuo et al. USPN:10,675,963: A control device for a transport vehicle configured to travel with a driving force output from an electric motor, wherein when the transport vehicle is driven by a driving force of the electric motor, the control device performs a driving force limit control to reduce the driving force of the electric motor based on a coefficient of static friction of the transport vehicle in a case of satisfying conditions that a parameter relating to a traveling speed of the transport vehicle is less than a first threshold value and a state in which the parameter is less than the first threshold value continues for a predetermined time or more.
Yu USPN: 10,042,815: A controller that is configured to generate output indicative of a road gradient based on at least one of a first estimation, a second estimation and a third estimation. The road gradient is based on the first estimation when a vehicle speed is less than a speed threshold and an input indicative of a longitudinal acceleration is available. The road gradient is based on the second estimation when the vehicle speed is greater than the speed threshold and the longitudinal acceleration is available. The road gradient is based on the third estimation when the longitudinal acceleration is not available.
Yu et al. US2014/0277980: A controller is also configured to determine the vehicle has come to a standstill, determine a slope of the ground the vehicle is on, determine a direction of travel of the vehicle is downhill, detect a release of a brake, release a brake force applied to a plurality of wheels of the vehicle at a constant first rate, determine a speed of the vehicle has reached a minimum threshold, release the brake force at a second rate as long as the speed of the vehicle is increasing, determine the speed of the vehicle has reached a maximum threshold, and release the brake force.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666